Title: To George Washington from Brigadier General Henry Knox, 4 February 1778
From: Knox, Henry
To: Washington, George

 

Sir.
Boston February 4th 1778.

I wrote to your Excellency from Springfield concerning the Cannon which were sent from Albany to Farmington in Connecticut, and that I had determin’d to wait your further directions about them, as I suppos’d Genl Gates must have had some particular object in view by ordering them to that place. The greater part of the Cannon that arriv’d at Portsmouth have been brought to this Town by Water, to save the expence of land carriage, and which with 17 others that arriv’d in Town, will be sent off to Springfield immediately. The Mortars are not yet arriv’d but are hourly expected.
There are great quantities of lead and other Military Stores, absolutely necesary for next Campaign, in this and the other neighbouring Sea Ports, but the prices are so extravagantly high that I am almost afraid to order them to be purchas’d, especially as I have not yet receiv’d the directions of the board of War for which your Excellency desir’d me to write to them.
Money in all the Public departments here is excesively scarce insomuch that public Bussiness is at a stand for want of it, and it is not to be borrow’d, as the Merchants and monied people declare they have not half enough for a medium of trade.
The Agent for Cloathing Mr Otis asserted to me that if he was properly supported with Money he should be able to purchase Cloathing sufficient for 30,000 men by the first day of next month; and from the exertions he has made I have not the least doubt of his performing it—He has sent on 7000 suits & is making up 5000 more. Goods of every kind are here in great plenty, but very high priced—the people say they are falling every hour, and have fell 40 ⅌Ct within this month past; if so they must have been nearly infinite, as imported articles are now six times as much as they were formerly. Nothing but heavy taxes will reduce the prices and enable the Continent to carry on the War.
The Legislature here appear to be fully sensible of the importance of filling up their quota of the Army, but fear the people will not bear the propos’d mode of drafting. This is a debilitated way of thinking, and I have no doubt were Congress to press the matter and leave no alternative, that your Excellency would in April find yourself at the head of a powerful body of forces fully equal to all exigencies.
Should the Continental Army not be fill’d up so as to enable you to act with Vigor and decision I deprecate the consequences. New England would upon an emergency turn out Ten or twelve thousand men to assist the Continental Army: this indeed is their passion, it is what they ardently wish. I assert this from the information which I have

receiv’d from all classes of people. Were these to be employ’d agreable to a hint of your Excellency’s and a proposal which I had the honor of making, I have not the least doubt of the event being glorious—In every point of view in which I have been able to place the proposition the conclusion has been favorable for the attempt.
I expect soon to receive directions from the Board of War respecting the Stores, but should they not arrive in time I shall endeavor to make such provision as the next Campaign may demand, & hope the exigencies of the Service will justify my conduct. I am in hopes to have every thing in such readiness as to be able to sett off for Camp the beginning of next Month. I am with the utmost respect & attachment Your Excellency’s most Obedient Humble Servant

H. Knox B.G. Artillery

